 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KANE MICHAEL THOMPSON,                             No. 19-cv-2328 KJM DB P
12                       Petitioner,
13           v.                                          ORDER
14    M.E. SPEARMAN, WARDEN,
15                       Respondent.
16

17          Petitioner has filed a motion for a sixty-two-day extension of time to file a first amended

18   petition (“FAP”). (ECF No. 13). In support of this request, petitioner states that he “intend[s] to

19   raise in this action claims and a response to the filing a response to the pleading.” (See id.)

20   (brackets added).

21          Petitioner’s statement and its underlying intent is unclear. However, the court’s order

22   issued March 3, 2020, directed petitioner to file a FAP. (see ECF No. 12). Assuming that

23   petitioner wishes to proceed on the four claims he has presented in the original petition (see ECF

24   No. 1 at 5-36), however petitioner failed to transfer those four claims from the original petition to

25   Question 12 in the federal habeas petition form. (See id. at 37-43). If petitioner does this and

26   resubmits the petition as a FAP, the issue will be resolved, and the matter may proceed.

27   ////

28   ////
 1           Transferring the claims in the original petition to Question 12 on the federal habeas form

 2   should not take sixty days. To facilitate petitioner’s ability to do this so this action may proceed

 3   more quickly, the court shall direct the Clerk of Court to send petitioner a copy of his original

 4   petition as well as a new copy of the court’s federal habeas application.1 For these reasons, the

 5   court will deny petitioner’s sixty-two-day extension request and instead, sua sponte, grant

 6   petitioner a thirty-day extension of time to file a first amended petition.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. Petitioner’s request for a sixty-two-day extension of time to file a first amended

 9   petition, filed March 25, 2020 (ECF No. 13), is DENIED, and

10           2. Within thirty days from the date of this order, petitioner shall file a first amended

11   petition.

12           IT IS FURTHER ORDERED that:

13           The Clerk of Court shall send petitioner copies of the following:

14           1. The original petition filed November 18, 2019 (ECF No. 1), and

15           2. The habeas corpus application form for this district.

16   Dated: April 1, 2020

17

18

19

20
21   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/thom2328.111
22

23
     1
       On the other hand, if petitioner wishes to add additional claims to the petition, he may do so in
24   the FAP he submits. Petitioner should be reminded, however, that only claims that have been
     fully exhausted in the state courts may be considered by this court. See 28 U.S.C. §
25   2254(b)(1)(A).
26            If petitioner files a FAP that has claims which have not been exhausted, he will have filed
     a mixed petition, and he will be required to return to state court to exhaust the unexhausted claims
27   before he will be able to proceed any further in this court. Finally, petitioner is reminded that any
     amended pleading must be written or typed so that it is complete in itself without reference to any
28   earlier filed pleading. See L.R. 220 (E.D. Cal. 2009).
                                                         2
